Case: 20-40642    Document: 00516227127         Page: 1    Date Filed: 03/07/2022




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                 No. 20-40642                          March 7, 2022
                                                                       Lyle W. Cayce
                                                                            Clerk
   Wanda L. Bowling,

                                                          Plaintiff—Appellant,

                                     versus

   Lester John Dahlheimer, Jr., Estate; Lester John
   Dahlheimer, Sr., Estate; Paulette Mueller, in her Official and
   Individual Capacity; Judge Piper McCraw, in her Official and
   Individual Capacity; Greg Willis, in his Official and Individual Capacity;
   Craig A. Penfold, in his Official and Individual Capacity; Judge
   David Evans, in his Official and Individual Capacity; Rhonda
   Childress-Herres, in her Official and Individual Capacity; Clerk of
   the Court, 5th District Court of Appeals,

                                                      Defendants—Appellees.


          Appeal from the United States United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:18-CV-610
Case: 20-40642     Document: 00516227127          Page: 2    Date Filed: 03/07/2022




                                   No. 20-40642

   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Wanda L. Bowling filed a civil rights complaint against her former
   spouse, Lester John Dahlheimer, Jr. (Dahlheimer); Elizabeth Dahlheimer,
   Executrix of the Estate of Lester John Dahlheimer, Sr. (Dahlheimer, Sr.);
   Dahlheimer’s divorce counsel, Paulette Mueller; state judge Piper McCraw;
   district attorney Greg Willis; state appellate judge David Evans; the state
   Fifth District Court of Appeals Clerk of the Court (Clerk of Court); and
   court-appointed receivers, Craig A. Penfold and Rhonda Childress-Herres.
   Bowling asserted that Dahlheimer misappropriated her assets and that the
   remaining defendants unlawfully participated in the divorce itself or in
   subsequent related proceedings. The defendants’ motions to dismiss under
   Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) were granted, and the
   lawsuit was dismissed. Bowling has appealed.
          Judicial Bias
          As a preliminary matter, Bowling complains that Magistrate Judge
   Nowack was unfairly biased. Bowling complains that Magistrate Judge
   Nowack and Judge McGraw serve together on the Collin County Women
   Lawyers Association, and that many of Magistrate Judge Nowack’s
   recommendations were unfavorable to her. Under 28 U.S.C. § 455, a judge
   is required to recuse herself from any proceeding in which her impartiality
   might reasonably be questioned. But a judge’s adverse rulings are not enough
   to show bias. The defendant must come forward with additional evidence of
   such a high degree of antagonism as to make fair judgment impossible. See
   Liteky v. United States, 510 U.S. 540, 555 (1994). Nor does Bowling cite any


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 20-40642      Document: 00516227127           Page: 3     Date Filed: 03/07/2022




                                     No. 20-40642


   case, or give any reason, why Magistrate Judge Nowack’s professional
   relationship with Judge McGraw made her unable to act impartially in this
   case. Therefore, these judges’ failure to recuse themselves was not an abuse
   of discretion. See United States v. Mizell, 88 F.3d 288, 299 (5th Cir. 1996).
          Motions for Reconsideration
          Bowling contends that the district court erred in applying Federal
   Rule of Civil Procedure 54(b) rather than Rule 60 in disposing of her Motions
   for Relief from Judgment or Order. Rule 54(b) provides, inter alia, that “any
   order or other decision, however designated, that adjudicates fewer than all
   the claims or the rights and liabilities of fewer than all the parties does not
   end the action as to any of the claims or parties and may be revised at any
   time before the entry of a judgment adjudicating all the claims and all the
   parties’ rights and liabilities.” Fed. R. Civ. P. 54(b). Under this rule, “the
   trial court is free to reconsider and reverse its decision for any reason it deems
   sufficient, even in the absence of new evidence or an intervening change in
   or clarification of the substantive law.” Austin v. Kroger Texas, L.P., 864 F.3d
   326, 336 (5th Cir. 2017) (internal quotation marks and citation omitted).
   Because the district court had not entered a final judgment, the court
   correctly applied the more lenient standard in Rule 54(b) in ruling on
   Bowling’s motions for reconsideration. See McClendon v. United States, 892
   F.3d 775, 781 (5th Cir. 2018).
          Amendment of Complaint
          The district court struck Bowling’s first amended complaint,
   concluding that it was untimely and was filed without the consent of the
   defendants and without seeking leave of court. Bowling contends that she was
   permitted to amend her complaint once as a matter of right under Federal
   Rule of Civil Procedure 15(a)(1)(B) because the amended complaint was filed
   within 21 days of the filing of Dahlheimer, Sr.’s motion to dismiss. But the




                                           3
Case: 20-40642      Document: 00516227127            Page: 4   Date Filed: 03/07/2022




                                    No. 20-40642


   21-day period to file an amended complaint as of right begins after the first
   defendant files a responsive pleading. See Fed. R. Civ. P. 15 advisory
   committee’s note to 2009 amendment; Barksdale v. King, 699 F.2d 744, 747
   (5th Cir. 1983); Williams v. Bd. of Regents of Univ. Sys. of Georgia, 477 F.3d
   1282, 1292 (11th Cir. 2007); Villery v. District of Columbia, 277 F.R.D. 218,
   219 (D.D.C. 2011); Rubinstein v. Keshet Inter Vivos Tr., No. 17-61019-CIV,
   2017 WL 7792570, at *3 (S.D. Fla. Oct. 18, 2017); Williams v. Black Entm’t
   Television, Inc., No. 13-CV-1459, 2014 WL 585419, at *3–4 (E.D.N.Y. Feb.
   14, 2014). Because Bowling filed her amended complaint outside of this
   window, she could not amend as of right and needed leave of court to file an
   amended complaint. For the reasons discussed below, the district court did
   not abuse its discretion in striking her first amendment complaint because
   various doctrines prevented Bowling from stating a claim against any of the
   defendants. See Aldridge v. Mississippi Dep’t of Corr., 990 F.3d 868, 878 (5th
   Cir. 2021) (noting that district courts may deny leave to amend if amendment
   would be futile); Fed. R. Civ. P. 15(2).
          Dismissal under Rule 12(b)(1) and (b)(6)
          We review a district court’s dismissal under Rules 12(b)(1) and (b)(6)
   de novo, and jurisdictional challenges should be resolved prior to reaching
   the merits. See In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir.
   2007); Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001). Under
   Rule 12(b)(1), a party may move to dismiss a complaint on the ground that
   the district court lacks subject matter jurisdiction. Fed. R. Civ. P.
   12(b)(1). “The district court must dismiss [an] action if it finds that it lacks
   subject matter jurisdiction.” Randall D. Wolcott, M.D., P.A. v. Sebelius, 635
   F.3d 757, 762 (5th Cir. 2011) (citing Fed. R. Civ. P. 12(h)(3)).
          Under Rule 12(b)(6), a party may move to dismiss a complaint for
   failure to state a claim upon which relief can be granted. Fed. R. Civ. P.




                                          4
Case: 20-40642        Document: 00516227127              Page: 5       Date Filed: 03/07/2022




                                         No. 20-40642


   12(b)(6). A plaintiff fails to state a claim upon which relief can be granted
   when the claim does not contain “enough facts to state a claim to relief that
   is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570
   (2007). When reviewing a dismissal for failure to state a claim, “[w]e accept
   all well-pleaded facts as true and view those facts in the light most favorable
   to the plaintiff.” Whitley v. Hanna, 726 F.3d 631, 637 (5th Cir. 2013). We will
   “not accept as true conclusory allegations, unwarranted factual inferences,
   or legal conclusions.” Gentilello v. Rege, 627 F.3d 540, 544 (5th Cir. 2010)
   (internal quotation marks and citation omitted).
           The district court determined that the official-capacity claims against
   Judge McCraw, Judge Evans, the Clerk of Court, and Willis were barred by
   sovereign immunity. Bowling’s contention that these defendants are not
   state actors is meritless. See Esteves v. Brock, 106 F.3d 674, 677–78 & n.8 (5th
   Cir. 1997); Holloway v. Walker, 765 F.2d 517, 525 & n.7 (5th Cir. 1985); see
   also Tex. Gov’t Code §§ 22.206, 24.642. Although Bowling correctly
   asserts that the Eleventh Amendment does not bar suits for injunctive or
   declaratory relief, see Raj v. Louisiana State Univ., 714 F.3d 322, 328 (5th Cir.
   2013), she has identified nothing in the record showing an ongoing violation
   of federal law by these parties that could support an injunction. You can’t
   enjoin the past. You can only receive damages for harm done in the past. And
   the Eleventh Amendment bars such a suit for damages against state actors.
           The district court determined that Bowling’s claims against Judge
   McCraw, Judge Evans, the Clerk of Court, Mueller, Dahlheimer, Penfold,
   Childress-Herres, and Dahlheimer, Sr., were barred under the Rooker-
   Feldman1 doctrine. The Rooker-Feldman doctrine bars federal courts from



           1
              See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker
   v. Fidelity Trust Co., 263 U.S. 413 (1923).




                                                5
Case: 20-40642      Document: 00516227127          Page: 6    Date Filed: 03/07/2022




                                    No. 20-40642


   hearing challenges to state-court judgments See Exxon Mobil Corp. v. Saudi
   Basic Indus. Corp., 544 U.S. 280, 284 (2005); see also Truong v. Bank of Am.,
   N.A., 717 F.3d 377, 384 (5th Cir. 2013). Put simply, litigants can’t appeal
   unfavorable state court rulings to federal court, unless Congress specifically
   authorizes such review. See Truong, 717 F.3d at 382. That is what Bowling
   asked the district court to do. The district court did not err in denying that
   request—and indeed it would have erred if it did otherwise. See id. at 381–83.
          The district court also determined that Judges McCraw and Evans
   were entitled to judicial immunity and that Penfold was entitled to derivative
   judicial immunity. Bowling has not shown that Judge McCraw’s and Judge
   Evans’s actions were nonjudicial in nature or taken in the clear absence of all
   jurisdiction. See Boyd v. Biggers, 31 F.3d 279, 284 (5th Cir. 1994). Further,
   court-appointed receivers such as Penfold “act as arms of the court and are
   entitled to share the appointing judge’s absolute immunity provided that the
   challenged actions are taken in good faith and within the scope of the
   authority granted to the receiver.” Davis v. Bayless, 70 F.3d 367, 373 (5th Cir.
   1995); see also Boullion v. McClanahan, 639 F.2d 213 (5th Cir. 1981)
   (recognizing derivative judicial immunity for bankruptcy trustees who act
   under the supervision of and subject to the orders of the bankruptcy court).
   Bowling has not shown that the district court erred in dismissing her claims
   against Judges McCraw and Evans.
          Prosecutors also enjoy absolute immunity from suit for actions
   performed within the scope of their prosecutorial duties. Imbler v. Pachtman,
   424 U.S. 409, 420–24, 431 (1976). Contrary to Bowling’s assertions on
   appeal, she has not alleged or shown that Willis’s actions were investigatory
   in nature, and she has failed to allege personal involvement by Willis in a
   constitutional violation. See Buckley v. Fitzsimmons, 509 U.S. 259, 273–74
   (1993); Bigford v. Taylor, 834 F.2d 1213, 1220 (5th Cir. 1988). The district
   court did not err in granting immunity to Willis.



                                          6
Case: 20-40642     Document: 00516227127          Page: 7    Date Filed: 03/07/2022




                                   No. 20-40642


          Finally, the district court determined that the claims against
   Dahlheimer were barred by the doctrine of res judicata, that Bowling’s
   complaint failed to state a claim against Penfold, Childress-Herres, or
   Dahlheimer, Sr., and that the claims against Willis were time barred. We have
   reviewed the briefings and the record and see no error in these holdings. See
   Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993).
          The district court’s judgment is AFFIRMED.




                                         7